DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenzeh et al. (US 20160344873 A1), in view of Sodah (US 20120311673), and in view of Taraki et al. (US 9213845).
Regarding claim 1, Jenzeh teaches a method ([0018-0021] a method of monitoring network activities per child of a family and to apply restriction per child), comprising: assigning a plurality of user devices to a user profile, wherein the user profile is representative of a user (Fig. 2, [0025], [0027] each child may be associated with a respective mobile device 205-1 through 205-n, Fig. 6, [0047-0048] Each of entries 610 or each row corresponding to a child’s profile (user profile) that includes a unique child identifier 635, devices 640 associated with one or more devices used by the child 640 (plurality of user devices), activities to monitor 650, and actions/limitations/restriction 655 to be applied to the child 655.  From the top table of Fig. 6, devices d_1 and d_q are being assigned to child_1); 
assigning one of the plurality of user devices to a second user profile that is different from the user profile (Fig. 6, [0046] device d_q represents a "shared network device" that is used by more than one family member.  From the top table of Fig. 6, devices d_1 and d_q are assigned to child_1 (the user profile) and devices d_2 and d_q are assigned to child_n (second user profile).  The device d_q (one of the plurality of user devices) is assigned to the child_1 profile and child_n profile in which each child profile corresponding to each entry 610 or row in the bottom table of Fig. 6);
designating at least one access parameter for the user profile ([0048] actions/limitations/restrictions field 655 stores data indicating the actions, limitations and/or restrictions (access parameter) that are to be applied to the child and the corresponding child devices), wherein the designating includes designating a first access parameter to a first user and a second access parameter to a second user device of the plurality of user devices, the second access parameter being different from the first access parameter ([0062-0063] the account holder can customize selection of limitations, actions or restrictions (access parameters) to apply to specified child devices.  Instead of selecting all devices associated with a specific child for applying selected limitations, actions and/or restrictions, account holder 100 may, choose one or more devices associated with a specific child for applying selected limitations, actions and/or restrictions.  Customize selection of access parameters for each device of the child specified devices is the same as designating a first access parameter to a first user device and a second access parameter to a second user device wherein the second access parameter is different from the first access parameter because the purpose of customization is for selecting different access parameters for different devices); 
monitoring, by an access device that provides access to a communication network, data usage, time usage, and content usage of each of the plurality of user devices of the communication network for the user profile ([0024] CFIA platform 150 (access device) monitor and analyze network activity of each member of the family based on stored customized parameters, [0020] customized selection of parameters to monitor include data or time usage totals, sites visited, content accessed or attempts to access blocked sites/content); 
monitoring, separately, data usage, time usage, and content usage of the user device also assigned to the second user profile for the second user profile ([0024] the monitoring is performed per child (i.e. over all devices used by that child) (the monitoring is performed separately for each child and including the shared device assigned to that particular child). [0046] device d_q represents a "shared network device" that is used by more than one family member,  device d_q is assigned to child_1 and child_n. [0077-0078] child device/activity selection area 2115 may additionally permit the selection of each individual device used by the selected child for viewing the monitoring and analysis results of that particular device (including the shared device assigned to the child));
determining, by the access device, that one or more of the data usage, time usage, or content usage violate the at least one access parameter of the user profile, independent of the data usage, time usage, or content usage monitored for the second user profile ([0021] restrictions to apply to specific child based on monitored network activity of the child, [0024] based on the monitor and analyze network activity per child child (independent network monitoring information per child), CFIA platform 150 may apply 160 limitations, actions or restrictions to the child or to one or more device(s) 120 associated with the child, [0066-0068] provide different examples of the CFIA platform 150 determines content or time usage violates at least one access parameter, e.g. determining content usage violates no adult content restriction); 
and restricting, by the access device, at least one of the plurality of user devices from accessing the communication network ([0066-0068] provide examples of the CFIA platform 150 restricting child device from accessing profanity or adult content or using device during curfew hours.  [0087] The CFIA platform applies restrictions to the devices of the children including device usage locks.  Locking a child device may involve totally preventing the network usage of the device);
However, Jenzeh does not explicitly teach selecting a first category of content to which a first user device of the plurality of user devices has permission to access, the first category of content being assigned to a first content usage parameter; monitoring the content usage of the first user device comprises using the first content usage parameter to identify whether content trying to be accessed falls within the first category; determine that content outside of the first category was attempted to be accessed by the first device; monitoring, by the access device, time usage for the selected categories of content across two or more devices of the plurality of user devices, consolidating the monitored time usage for the selected categories, and determining that the consolidated time usage exceeds a total time limit; and2 149745329.1Application No. 15/157,751Docket No.: 112638-8006.US00restricting at least one of the two or more devices of the plurality of user devices from accessing the communication network when the consolidated time usage exceeds the total time limit.
Sodah, in the same field of endeavor, teaches selecting a first category of content to which a first user device of the plurality of user devices has permission to access, the first category of content being assigned to a first content usage parameter ([0026-0027] restrictions including but not limited to, content usage parameter) may dictate what type of media content may be accessed. A media type rule may comprise categories of media types that may be considered, either alone or in combination with other rules, such as device rules, content rules, or other rules. As shown in choices 416, exemplary categories may comprise "VIDEO," "AUDIO," "VIDEO GAME," "VIDEO FROM SITE 1," or "VIDEO GAME FROM SITE 2"); monitoring the content usage of the first user device comprises using the first content usage parameter to identify whether content trying to be accessed falls within the first category and determine that content outside of the first category was attempted to be accessed by the first device (Fig. 3, [0058] rules (including, for example, device rules, content rules, media usage rules, media type rules and combinations thereof) may be applied against usage data for the user accessing the media content to determine if the user may access the requested media content. If it is determined that the user is not permitted to access the requested media content, block 310 may be implemented. In one embodiment, block 310 may prevent the viewing of the requested content and/or transmitting a notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenzeh to incorporate the teachings of Sodah for the CFIA platform of Jenzeh to set media type rules for a particular device that dictate what type of media content may be accessed and restricting the device from accessing content type that is not permitted in the media type rules.  One would be motivated to do so to control of access rights for various users across different media types and/or media devices (Sodah [0016]).
Taraki, in the same field of endeavor, teaches monitoring, by an access device, time usage for the selected categories of content across two or more devices of the plurality of user devices (Fig. 2 content access limits 128 comprises content category 212.  (6:36-40) the user 102(1) is limited to 60 minutes per week of content 106 which is in the content category 212 of games.  (Fig. 3) Chris Huxtable 102(3) only has access to content category Educational and Entertainment and a time limit on the consolidating the monitored time usage for the selected categories and determining that the consolidated time usage exceeds a total time limit (14:37-48 the content access server 120 determines a total content access time based the first content access data and the second content access data and determines the total content access time reaching or exceeding one or more of the content access limits 128 associated with the user and set the content access status 130 to disallowed); and2 149745329.1Application No. 15/157,751Docket No.: 112638-8006.US00restricting at least one of the two or more devices of the plurality of user devices from accessing the content when the consolidated time usage exceeds the total time limit (14:45-51 Once disallowed, access to the content 106 may be disallowed, discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jenzeh and Sodah to incorporate the teachings of Taraki to modify the CFIA Platform of Jenzeh such that it could monitor the total time a child spent on accessing certain content category across a plurality of devices and preventing the network usage of the child device when the total time limit is exceeded.  One would be motivated to do so to implement access controls associated with a specific user, regardless of what media device thte user accesses the content with (Taraki: 2:6-16).

Regarding claim 2, Jenzeh further teaches wherein the at least one access parameter comprises one or more of a data usage limit, a time usage limit, a time usage range, and content categories (([0063] multiple access parameters including control age group applied to content/sites/TV programs viewed, accessed or visited; a parent control level(s) applied to content/sites/TV viewed, accessed or 
Regarding claim 3, Jenzeh further teaches notifying an administrator device when at least one of the plurality of user devices is restricted from accessing the communication network ([0089] notification to the account holder may occur when activity is taking place during restricted hours, when a new network device is added or detected, when a child accesses, visits or downloads certain content, or when a child attempts to access blocked, or flagged inappropriate, content).
Regarding claim 4, Jenzeh further teaches wherein the notification comprises an indication of the at least one access parameter that was violated ([0073], [0089] A notification such as email or text is sent to the account holder indicating when activity is taking place during restricted hours, when a new network device is added or detected, when a child accesses, visits or downloads certain content, or when a child attempts to access blocked, or flagged inappropriate, content).
	Regarding claim 6, Jenzeh further teaches consolidating the data usage and time usage of the plurality of user devices ([0020] data or time usage totals per day associated with a child, [0048] one or more devices may be used by a child).
	Regarding claim 7, Jenzeh further teaches wherein consolidating the data usage comprises summing the total data used by the plurality of user devices ([0020] data usage total per day associated with a child, [0048] one or more devices may be used by a child).
	Regarding claim 8, Zenzeh further teaches wherein consolidating the time usage comprises summing the total time the plurality of user devices have been used ([0020] time usage total per day associated with a child, [0048] one or more devices may be used by a child).
	Regarding claim 9, Zenzeh further teaches wherein the content usage comprises one or more categories of content accessed by the plurality of user devices ([0063] categories of content filtering to 
	Regarding claim 10, Zenzeh further teaches designating two or more access parameters for the user profile ([0063] multiple access parameters including control age group applied to content/sites/TV programs viewed, accessed or visited; a parent control level(s) applied to content/sites/TV viewed, accessed or visited; categories of content filtering to apply to content/sites/TV viewed, accessed or visited; restrictions on the purchase or downloading of apps; time restrictions on child device usage; maximum usage limitations to apply to one or more devices associated with a child (second access parameter))); and determining that two or more of the data usage, time usage, or content usage violate two or more of the access parameters ([0066-0068] provide different examples of the CFIA platform 150 determines content or time usage violates at least one access parameter, e.g. determining content usage violates no adult content restriction and usage time is within restriction period).
	Regarding claim 11, Zenzeh teaches an access device (Fig. 2 CFIA Platform 150), comprising: a local area network (LAN) communication module in communication with a plurality of user devices ([0026] wireless local area network (WLAN) 245 connecting computational devices 230); a wide area network (WAN) communication module in communication with an external network ([0025] Network 115-1 may include any type of home delivery network that provides network service(s) to residential homes (e.g. Verizon FiOS network)); at least one filter to selectively restrict communications between the plurality of user devices and the external network (Fig. 5, Limitation/actions/restriction unit 530, [0040]); a storage unit to store at least one user profile associated with the plurality of user devices and at least one access parameter for the at least one user profile (Fig. 5 Registration and profile mgt unit 500, [0037], [0047-0048]), the storage unit further configured to store a first access parameter for a first user device of the plurality of user devices and a second access parameter for a second user device of the plurality of user devices, the second access parameter being different from the first access parameter ([0062-0063] the account holder can customize selection of limitations, actions or and a control logic to configure the at least one filter based on the user profile and the at least one access parameter ([0036-0041] the CFIA platform 150 may include a registration and profile management (Mgt) unit 500, a monitoring and analysis engine 510, a notification engine 520, a limitations/actions/restrictions unit 530, a user interface unit 540, and a CFIA database (DB) 550), wherein the control logic monitors data usage, time usage, and content usage of each of the plurality of user devices ([0024] The CFIA platform 150 monitor and analyze network activity of members of family based on stored customized parameters, [0020] customized selection of parameters to monitor include data or time usage totals, sites visited, content accessed or attempts to access blocked sites/content), wherein one of the plurality of user devices is associated with a second user profile that is different from the at least one user profile (Fig. 6, [0046] device d_q represents a "shared network device" that is used by more than one family member.  From the top table of Fig. 6, devices d_1 and d_q are assigned to child_1 (the user profile) and devices d_2 and d_q are assigned to child_n (second user profile).  The device d_q (one of the plurality of user devices) is assigned to the child_1 profile and child_n profile in which each child’s profile corresponding to each entry 610 or row in the bottom table of Fig. 6), wherein the monitored data usage, time usage, and content usage of the user device that is also associated with the second user profile is monitored independently of the data usage, time usage, or content usage for the second user profile ([0024] the monitoring is performed per child (i.e. over all devices used by that child) (the monitoring is performed independently for each. including the shared device assigned to the child); and wherein the at least one filter restricts at least one of the plurality of user devices from accessing the external network based on one or more of the data usage, time usage, or content usage violating the at least one access parameter ([0024] based on the performed monitoring and analysis, CFIA platform 150 may apply 160 limitations, actions or restrictions to one or more of children 110-1 through 110-n, or to one or more device(s) 120 associated with children 110-1 through 110-n, [0066-0068] provide examples of the CFIA platform 150 restricting child device from accessing profanity or adult content or using device during curfew hours.  [0087] The CFIA platform applies restrictions to the devices of the children including device usage locks.  Locking a child device may involve totally preventing the network usage of the device).
	However Jenzeh does not explicitly teach a first content usage parameter corresponding to a selected first category of content to which the first user device has permission to access; configure at least one filter based on the first content usage parameter; monitors the content usage of the first user device by using the first content usage parameter to identify whether content trying to be accessed falls within the first category; monitoring time usage for the selected categories of content across two or more devices of the plurality of user devices, consolidating the monitored time usage for the selected categories, and determining that the consolidated time usage exceeds a total time limit; and2 149745329.1Application No. 15/157,751Docket No.: 112638-8006.US00restricting at least one of the two or more devices of the plurality of user devices from accessing the communication network when the consolidated time usage exceeds the total time limit.  
Sodah, in the same field of endeavor, teaches a first content usage parameter corresponding to a selected first category of content to which the first user device has permission to access ([0026-0027] restrictions including but not limited to, content rules, media type rules, and/or media usage rules, may be set in regard to a specific device or groups of devices. [0047] Media type rules (content usage parameter) may dictate what type of media content may be accessed. A media type rule may configure at least one filter based on the first content usage parameter ([0052] The control rules may be stored on gateway 101, corresponding device 102, device 104 or any of servers 106. [0058] rules (including, for example, device rules, content rules, media usage rules, media type rules and combinations thereof) may be applied against usage data for the user accessing the media content to determine if the user may access the requested media content); monitors the content usage of the first user device by using the first content usage parameter to identify whether content trying to be accessed falls within the first category and restricts the first user device from accessing the external network based on content outside of the first category being attempted to be accessed by the first device (Fig. 3, [0058] rules (including, for example, device rules, content rules, media usage rules, media type rules and combinations thereof) may be applied against usage data for the user accessing the media content to determine if the user may access the requested media content. If it is determined that the user is not permitted to access the requested media content, block 310 may be implemented. In one embodiment, block 310 may prevent the viewing of the requested content and/or transmitting a notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenzeh to incorporate the teachings of Sodah for the CFIA platform of Jenzeh to set media type rules for a particular device that dictate what type of media content may be accessed and restricting the device from accessing content type that is not permitted in the media type rules.  One would be motivated to do so to control of access rights for various users across different media types and/or media devices (Sodah [0016]).
Taraki, in the same field of endeavor, teaches monitoring, by an access device, time usage for the selected categories of content across two or more devices of the plurality of user devices (Fig. 2 consolidating the monitored time usage for the selected categories and determining that the consolidated time usage exceeds a total time limit (14:37-48 the content access server 120 determines a total content access time based the first content access data and the second content access data and determines the total content access time reaching or exceeding one or more of the content access limits 128 associated with the user and set the content access status 130 to disallowed); and2 149745329.1Application No. 15/157,751Docket No.: 112638-8006.US00restricting at least one of the two or more devices of the plurality of user devices from accessing the content when the consolidated time usage exceeds the total time limit (14:45-51 Once disallowed, access to the content 106 may be disallowed, discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jenzeh and Sodah to incorporate the teachings of Taraki to modify the CFIA Platform of Jenzeh such that it could monitor the total time a child spent on accessing certain content category across a plurality of devices and preventing the network usage of the child device when the total time limit is exceeded.  One would be motivated to do so to implement access controls associated with a specific user, regardless of what media device thte user accesses the content with (Taraki: 2:6-16).

Claim 12 is rejected for the same reason as claim 2.

Claim 14 is rejected for the same reason as claim 4.
Claim 16 is rejected for the same reason as claim 6.
Claim 17 is rejected for the same reason as claim 7.
Claim 18 is rejected for the same reason as claim 8.
Claim 19 is rejected for the same reason as claim 9.
Claim 20 is rejected for the same reason as claim 10.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenzeh et al. (US 20160344873 A1), in view of Sodah (US 20120311673), in view of Taraki et al. (US 9213845), and in view of Thwaites (US 20100058446 A1).
Regarding claim 5, the combination of Jenzeh, Sodah, and Taraki teaches all limitations of claim 3, however it does not explicitly teach receiving an instruction from the administrator device to allow the at least one of the plurality of user devices to continue accessing the communication network.
Thwaites, in the same field of endeavor, teaches receiving an instruction from the administrator device to allow the at least one of the plurality of user devices to continue accessing the communication network ([0054-0055].  When a user access to a website is blocked, an administrator is notified, and based on the administrator response, access can be allowed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jenzeh, Sodah, and Taraki to incorporate the teachings of Thwaites for enabling the account holder to send instruction to a user’s device for allowing blocked website to be accessed by the user.  One would be motivated to do so to monitor and track user usage and allowing/denying access (Thwaites [0053]).
Claim 15 is rejected for the same reason as claim 5.
Response to Arguments
Applicant’s arguments, filed on 10/05/2020, with respect to claims 1-4, 6-14, and 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.D./Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452